                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

EDWARD ALLAN WATTS and LINDSAY LOPEZ                                             PLAINTIFFS

v.                                     No. 2:19-cv-02066

SYDNEY ANN WATTS, et al.                                                       DEFENDANTS

                                           ORDER

       The Court has received a report and recommendations (Doc. 18) from United States

Magistrate Judge Mark E. Ford. No objections have been filed and the deadline to file objections

has passed. The Magistrate recommends that the Court deny Plaintiffs’ motions (Docs. 16 and 17)

for leave to appeal in forma pauperis. The Court has conducted careful review of this case. The

reports and recommendations are proper, contain no clear error, and are ADOPTED IN THEIR

ENTIRETY.

       IT IS THEREFORE ORDERED that Plaintiffs’ motions (Docs. 16 and 17) for leave to

appeal in forma pauperis are DENIED.

       IT IS SO ORDERED this 9th day of July, 2019.


                                                           /s/P. K. Holmes, III
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE
